Citation Nr: 0800140	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-07 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for artifact (nodule) 
of the right lung, claimed as secondary to asbestos exposure.

4.  Entitlement to service connection for benign skin 
lesions, claimed as secondary to radiation, sun, or asbestos 
exposure.  

5.  Entitlement to service connection for age-related 
maculopathy, bilateral contacts, and/or pterygium.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1952 to August 
1955.

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the regional office (RO) 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current diagnosis of a lung disorder that had 
its onset in service, whether based on exposure to asbestos 
or otherwise.

2.  Actinic keratosis has been related to sun exposure during 
service.

3.  Age-related maculopathy, bilateral cataracts, and 
pterygium did not have their onset during active service.


CONCLUSIONS OF LAW

1.  An artifact (nodule) or other disability of the lung was 
not incurred in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Actinic keratosis was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  Age-related maculopathy, bilateral cataracts, and 
pterygium were not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on the Department of 
Veterans Affairs (VA) in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board of Veterans' Appeals (Board) finds that VA 
satisfied the duty to notify by means of letters dated in 
July, 2002, August 2002, and August 2003.  The letters were 
provided to the veteran prior to the initial adjudications of 
the claims by the RO in December 2002 and February 2004.  The 
veteran was told of the requirements to establish a 
successful claim for service connection, advised of his and 
VA's respective duties, and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The content of this notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Additionally, the veteran, through his 
representative, demonstrated knowledge of the type of 
information and evidence needed to substantiate his claims, 
by way of statements in December 2004 and January 2005.

Although VCAA notices with regard to assignment of effective 
dates and disability ratings did not precede the initial 
adjudication, no prejudice can result to the veteran in this 
case.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
With respect to the Board's grant of the claim of service 
connection for actinic keratosis, the agency of original 
jurisdiction will be responsible for addressing any VCAA 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Therefore, the Board 
finds that the veteran has not been prejudiced in the Board's 
favorable adjudication of his appeal.  

Service medical records are associated with the claims file, 
as are post-service private and VA medical reports and 
records.  The Board further notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding pertinent 
documents or records that have not been obtained, or that are 
not adequately addressed in documents or records contained 
within the claims folder.  

The veteran has also not indicated any intention to provide 
additional evidence in support of his claims, and has not 
requested that VA assist him in obtaining any other evidence.  

The Board also does not find that it is necessary to remand 
the veteran's claims for service connection for an artifact 
of the right lung and age-related maculopathy, bilateral 
cataracts, and pterygium for an examination and etiological 
opinion.  More specifically, as will be shown more fully 
below, while the Board finds that the veteran is certainly 
capable of identifying his current and continuing symptoms 
(see McClendon v. Nicholson, 20 Vet. App. 79 (2006)), there 
is no evidence of any in-service complaints or treatment for 
these disorders, and there is no current evidence of a right 
lung disability.  Thus, the Board finds that further 
examination as to these claims is not warranted under 
38 C.F.R. § 3.159(c)(4) (2007).  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Entitlement to Service Connection for an Artifact 
(Nodule) of the Right Lung, Claimed as Secondary to Asbestos 
Exposure, Benign Skin Lesions, claimed as Secondary to 
Radiation, Sun, or Asbestos Exposure, and Age-Related 
Maculopathy, Bilateral Cataracts, and Pterygium

Background

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for a disability that is claimed to be 
attributable to exposure to radiation during military service 
may be established in one of three ways.  See Davis v. Brown, 
10 Vet. App. 209 (1997) and Rucker v. Brown, 10 Vet. App. 67 
(1997).  First, there are a number of enumerated diseases 
that are presumptively service connected at any time after 
service if the claimant establishes status as a "radiation- 
exposed veteran" as defined by 38 U.S.C.A. § 1112(c) (West 
2002) and 38 C.F.R. § 3.309(d) (2007).  The diseases referred 
to in the regulation are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of salivary gland, and 
cancer of the urinary tract.  38 C.F.R. § 3.309(d) (2007).  
Second, claims based on exposure to ionizing radiation may be 
service connected under 38 C.F.R. § 3.311 (2007).  Third, 
service connection is warranted under 38 C.F.R. § 3.303(d) 
(2007) if it is established that a disease diagnosed after 
discharge is the result of exposure to radiation during 
active service.  Combee v. Brown, 34 F.3d 1039 (1994).

Service medical records do not reveal any relevant 
complaints, findings, or diagnoses.  

The veteran's DD Form 214 reflects that the veteran's most 
significant duty assignment was aboard the USS Ticonderoga.  
Additional personnel records note that he served as a seaman 
(SN) on board this ship over the period of September 1954 to 
March 1955.  

Private treatment records for the period of January 1963 to 
September 1971 reflect that in January 1963, a growth 
reportedly noted by the veteran several years earlier was 
noted to be growing by Dr. Christakos for the previous year 
or so.  External examination revealed pterygium of the right 
eye, about 5 millimeters broad, 2 millimeters onto cornea, 
moderately active.  The veteran was scheduled for excision of 
the pterygium.  Records reflect that the pterygium was 
removed without complication.  In September 1971, evaluation 
revealed pterygium of the left eye, current moderately 
vascular.  The pterygium was removed that same month without 
any indication of any complications.  

VA examination of the skin in December 1974 revealed 
papillomas on the back and left neck.  The fact that 
pterygiums had been excised was also noted by the examiner 
and respiratory evaluation revealed negative findings.  

A March 1998 private X-ray report reflects that a right upper 
lobe nodule had disappeared as a previously demonstrated 
artifact above the lung over the shoulder was absent.  The 
examiner commented that this nodule was probably part of the 
veteran's hospital gown.  

Private treatment records for the period of February 2000 to 
December 2002 reflect diagnoses that include nuclear 
cataracts, corneal scars, and macular degeneration, 
bilaterally.  A private consultation report from December 
2002 from Dr. Heersink reflects that the veteran had 
bilateral advancing cataracts, in addition to some clinical 
evidence of dry atrophic retinal macular degenerative 
changes.  

Another private consultation report from December 2002 
reflects that the veteran had significant dry age-related 
maculopathy, left eye greater than the right.

A private medical statement from Dr. Howell, dated in June 
2004, reflects his finding that the veteran had actinic 
keratosis which he believed was a direct result of sun 
exposure during the veteran's duty in the military in the 
Caribbean.  


Analysis

With respect to the veteran's claim for service connection 
for an artifact (nodule) of the right lung, while the record 
does reflect the veteran's assertion that he has a lung 
disorder related to his exposure while on board the USS 
Ticonderoga, and the Board will concede that the veteran was 
likely exposed to some asbestos during this time period, it 
does not reflect medical evidence of a current diagnosis of a 
lung disorder, and the existence of a current disability is a 
requirement in all claims for service connection.  In fact, 
as was noted above, an X-ray report from March 1998 
specifically reflects that a right upper lobe nodule had 
disappeared as a previously demonstrated artifact above the 
lung over the shoulder was absent, and that this nodule was 
probably part of the veteran's hospital gown.  

In addition, the record does not reflect that the veteran has 
had any medical training or other expertise that would enable 
him to diagnose a nodule of the lung or other disorder of the 
lung.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Turning to the veteran's claim for service connection for 
age-related maculopathy, bilateral cataracts, and pterygium, 
while there is currently no medical evidence demonstrating 
the existence of any pterygium or residual disability from 
this disorder, the Board notes that there are recent 
diagnoses of age-related maculopathy and bilateral cataracts, 
and the Board will therefore concede the existence of an eye 
disability with respect to this claim.  The Board further 
notes that the veteran's statements regarding continuing eye 
problems since service are credible, and that he sincerely 
believes that he has a current eye disorder that is related 
to his exposure to salt water and/or sunlight while on board 
the USS Ticonderoga.  

However, as has been clearly made plain to the veteran over 
the history of this claim, in order to prevail on the claim, 
there must also be evidence linking age-related maculopathy, 
bilateral cataracts, or pterygium to service.  In this case, 
since there is no record of any treatment during service for 
an eye disorder or after service until January 1963, there 
would have to be competent medical evidence linking such a 
disorder to service and the record does not contain such 
medical evidence.

It should also be noted that the statements of the veteran 
that seek to link current eye symptoms or diagnoses to active 
military service are of minimal or no weight as it has been 
held that lay assertions with respect to issues of medical 
causation do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In light of the foregoing, the Board must find that the 
preponderance of the evidence is against the claims for 
service connection for an artifact (nodule) of the right 
lung, age-related maculopathy, bilateral cataracts, and 
pterygium; the benefit-of-the doubt doctrine is inapplicable 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On the other hand, in reviewing the evidence of record with 
respect to the claim for service connection for benign skin 
lesions, claimed as secondary to radiation, sun, or asbestos 
exposure, the Board again notes the June 2004 private medical 
statement from Dr. Howell, in which he states that the 
veteran has actinic keratosis which he believed was a direct 
result of sun exposure during the veteran's duty in the 
military in the Caribbean.  The Board further notes that 
there is no evidence that contradicts either that the veteran 
has actinic keratosis or the opinion of this physician that 
it is related to his exposure to sun during the service.  
Therefore, giving the veteran the benefit of the doubt, the 
Board will find that the evidence of record is sufficient for 
the Board to grant service connection for actinic keratosis.


ORDER

Entitlement to service connection for an artifact (nodule) of 
the right lung is denied.

Entitlement to service connection for age-related 
maculopathy, bilateral cataracts, and pterygium is denied.

Entitlement to service connection for actinic keratosis is 
granted, subject to the laws and regulations applicable to 
the payment of monetary benefits.


REMAND

With respect to the remaining issues of entitlement to 
service connection for hearing loss, the Board recognizes 
that the December 2002 VA audiologist concluded that the 
veteran's bilateral "flat" sensorineural hearing loss was 
of unknown etiology and not consistent with noise exposure 
pattern, and that the veteran's unilateral left ear tinnitus 
was also of unknown etiology.  The Board notes that the 
examiner did not provide a rationale for his finding that 
that the veteran's hearing loss was not consistent with noise 
exposure pattern.  The Board also notes that the veteran's 
claims file was not available for review by the examiner.  In 
light of the foregoing, the Board finds that the examiner's 
opinion/statement is of little probative value.  Therefore, 
the veteran should be scheduled for another VA audio 
examination to include an opinion regarding whether it is at 
least as likely as not that his hearing loss and tinnitus are 
related to service, including noise exposure.  In this 
regard, the Board finds credible the veteran's assertion of 
being exposed to loud noises while aboard his ship.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any hearing 
loss and tinnitus.  The veteran's 
claims file should be made available to 
the examiner for review in connection 
with the examination.  

The examiner should conduct a thorough 
medical examination and based on the 
results of the examination and review of 
the relevant medical evidence, the 
examiner should address the following:  

Whether it is at least as likely as not 
(50 percent probability or more) that 
the veteran's hearing loss and tinnitus 
are related to the veteran's service, 
to include noise exposure in service.

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


